Exhibit EXECUTION VERSION STOCK PURCHASE AGREEMENT STOCK PURCHASE AGREEMENT, made and entered into as of November 19, 2009 (the “Agreement”), by and between Martin W. Mitchell and Virginia S. Mitchell, husband and wife residents of Provo, Utah (collectively referred to as the “Seller”), and Oxbridge Bank & Trust SCC, a Barbados segregated cell company (the “Purchaser”). WITNESSETH: WHEREAS, the Seller owns an aggregate of 3,258,940 issued and outstanding shares of common stock, no par value per share (the “Common Stock”), of Richmont Mines Inc. (the “Company”), WHEREAS, the Seller desires to sell to the Purchaser, and the Purchaser desires to purchase, all upon the terms and subject to the conditions set forth in this Agreement, 2,230,000 shares (the “Shares”) of Common Stock. NOW, THEREFORE, in consideration of the premises and of the mutual covenants and agreements of the parties herein contained, the parties hereby agree as follows: 1.Sale and Purchase of Shares.At the Closing, upon the terms and subject to the conditions contained in this Agreement, Seller shall sell to Purchaser and Purchaser shall purchase from Seller all right, title and interest in and to the Shares (including any and all voting rights associated therewith) for an aggregate purchase price (the “Purchase Price”) of Seven Million, Eight Hundred Five Thousand Dollars (US$7,805,000.00); 2.Form of Payment. On the Closing Date (as defined below), (i) the Purchaser shall pay the Purchase Price by wire transfer of immediately available funds to the Seller in accordance with the Seller’s written wiring instructions and (ii) the Seller shall deliver the Shares through DWAC to the account of Purchaser, against delivery of the Purchase Price. 3.Closing and Closing Date.The completion of the purchase and sale of the Shares (the “Closing”) shall occur as soon as practicable after the satisfaction or waiver of all conditions or obligations of the Purchaser and the Seller on a date (the “Closing Date”) no later than November 20, 2009 and at a time no later than 8:00 P.M. (Eastern time). The Closing shall take place at the offices of Olshan Grundman Frome Rosenzweig & Wolosky LLP at Park Avenue Tower, 65 East 55th Street, New York, New York 10022, on the Closing Date, or at such other place and time as the parties shall mutually agree. At the Closing, the parties shall effect the deliveries required by Section 2 above. 4.Representations and Warranties of the Seller.The Seller represents and warrants to the Purchaser as follows: 4.1Ownership of Shares.The Shares are solely owned by the Seller, validly issued, fully paid and non-assessable and are free and clear of any items and all liens, encumbrances, claims, charges and assessments and subject to no options, agreements, or restrictions with respect to transferability other than restrictions imposed by applicable state or federal securities laws. 4.2Authorization.The Seller has all requisite power, legal capacity and authority to enter into this Agreement and to assume and perform its obligations hereunder.This Agreement when duly executed and delivered by the Seller will constitute a legal, valid and binding obligation of the Seller, enforceable against it in accordance with its terms. There are no options, warrants or similar rights of any person to acquire any of the Shares and there are no actions, suits or proceedings, pending or threatened, involving the ownership by the Seller of the Shares. The transfer of the Shares by the Seller does not violate any agreement, governmental statute, rule or regulation by which the Seller is bound or any order, writ, judgment, injunction, decree, determination or award which has been entered against the Seller. The Seller has not engaged in a general solicitation with respect to the transfer of the Shares. 4.3Approvals and Consents.No action, approval, consent or authorization, including, but not limited to, any action, approval, consent or authorization by any governmental or quasi-governmental agency, commission, board, bureau, or instrumentality is necessary or required as to the Seller in order to constitute this Agreement as a valid, binding and enforceable obligation of the Seller in accordance with its terms. Seller makes no representation or warranty as to whether the consent or approval of the Company or its transfer agent will be required in order to effect the transfer of the Shares. 4.4Filings.The Seller acknowledges that it is solely responsible for making any necessary filings applicable to it under and otherwise complying with Section 13 and 16 of the Securities Exchange Act of 1934, as amended, and other applicable law. The Seller warrants that the information provided to the Purchaser is true and correct as of the date hereof, and the Seller agrees to advise the Purchaser, prior to the execution of this Agreement, of any material change in any such information. 5.Representations and Warranties of Purchaser.Purchaser hereby represents and warrants to Sellers and Broker as follows: 5.1Authorization.Purchaser has all requisite corporate power and authority to execute, deliver and perform this Agreement and the transactions contemplated hereby, and the execution, delivery and performance by Purchaser of this Agreement has been duly authorized by all requisite action by Purchaser and this Agreement, when executed and delivered by Purchaser, constitutes a valid and binding obligation of Purchaser, enforceable against Purchaser in accordance with its terms, subject to applicable bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or other similar laws affecting creditors' rights and remedies generally, and subject, as to enforceability, to general principles of equity (regardless of whether enforcement is sought in a proceeding at law or in equity). 5.2Investment Representations. Purchaser hereby represents and warrants to each Seller as follows: (i)Available Information.Purchaser acknowledges that it is familiar with, and has adequate access to information regarding, the business, management, operations, financial condition and affairs of the Company and is therefore able to evaluate the merits and risks of a purchase of the Shares and is not relying on any information provided by the Seller. 2 (ii)Approvals and Consents.The Board of Directors of the Purchaser has ratified the purchase of the Shares in accordance with the terms of this Agreement.
